            Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

  JAQUAISHALA CHAMPION,

            Plaintiff,                                                Civil Action No.:

  v.
                                                                       5:21-cv-00012
  MANNINGTON MILLS INC.,

            Defendant.                                         JURY TRIAL DEMANDED

                                            COMPLAINT

          COMES NOW Plaintiff JaQuaishala Champion, and brings this action pursuant to the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., as amended. Plaintiff alleges

that Defendant Mannington Mills Inc. subjected Plaintiff to discrimination based on Plaintiff’s

association with an individual with a disability, respectfully shows the Court as follows:

                                   JURISDICTION AND VENUE

                                                   1.

          This Court has original jurisdiction over the subject matter of this civil action pursuant to

28 U.S.C. § 1331. Moreover, this Court has jurisdiction over this matter as Plaintiff has exhausted

her administrative remedies before the Equal Employment Opportunity Commission, as alleged

herein.

                                                   2.

          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because Plaintiff was

employed, and the events underlying this action, occurred in Madison, Morgan County, Georgia,

which is located within this judicial district.




160400001.P01.Complaint                                                                     Page 1 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 2 of 14




                                             PARTIES

                                               3.

       Plaintiff Jaquaishala Champion (hereinafter, “Plaintiff” or “Champion”) is a citizen of the

United States and a resident of Georgia. At all times relevant to this suit, Ms. Champion was

employed with Defendant Mannington Mills Inc.

                                               4.

       At all relevant times, Ms. Champion was considered a covered, non-exempt employee

under the Americans with Disabilities Act.

                                               5.

       Defendant Mannington Mills Inc. (hereinafter, “Defendant”) is a foreign profit corporation,

incorporated under the laws of the State of New Jersey.

                                               6.

       Defendant’s principal office address is 75 Mannington Mills Road, Salem, New Jersey

08079, and Defendant may be served with process through its registered agent, Corporation

Service Company, at 40 Technology Parkway South, Suite 300, Norcross, Gwinnett County,

Georgia 30092.

                                               7.

       Defendant is a private employer engaged in interstate commerce, with an annual revenue

in excess of $500,000.00. Defendant has more than fifteen employees who have worked for at

least twenty calendar weeks in 2020 and preceding years.

                                               8.

       Defendant is a covered entity and employer within the meaning of the Americans with

Disabilities Act.




160400001.P01.Complaint                                                                Page 2 of 14
            Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 3 of 14




                                    STATEMENT OF FACTS

                                                  9.

          Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 8, as if the same were set forth herein.

                                                 10.

          Ms. Champion began her employment with Defendant in March 2017, where she worked

as a Quality Assurance Technician at Defendant’s Madison, Georgia manufacturing facility.

                                                 11.

          Ms. Champion met the qualifications for her position, she was experienced in her role, and

she had spent more than three years satisfactorily performing her duties.

                                                 12.

          Prior to Defendant’s termination of Ms. Champion, she had never been subjected to

disciplinary action.

                                                 13.

          At all relevant times, Ms. Champion’s performance was exemplary.

                                                 14.

          Ms. Champion’s adult brother, Alvin Evans (hereinafter, “Evans”), was also employed

with Defendant as an Associate at its Madison, Georgia manufacturing facility.

                                                 15.

          Ms. Champion and Mr. Evans neither lived in the same household, nor even in the same

county.

                                                 16.

          Ms. Champion and Mr. Evans were not assigned to the same department or work areas.




160400001.P01.Complaint                                                                  Page 3 of 14
             Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 4 of 14




                                                  17.

           Nonetheless, it was common for Ms. Champion and Mr. Evans to see one another at work.

These interactions where generally very brief and included times in which Ms. Champion and Mr.

Evans had short conversations in the parking lot, saw one another moving about Defendant’s

facility, and other times when Mr. Evans would go to his sister’s office to greet her.

                                                  18.

           On the evening of March 26, 2020, Mr. Evans began to feel ill while working his shift and

he was sent to the emergency room. Mr. Evan’s treating physicians found that Mr. Evans had

symptoms consistent with coronavirus disease (or COVID-19), and a sample was taken for viral

testing.

                                                  19.

           At approximately 9:00 pm that evening, several hours after Ms. Champion had completed

her shift and returned home for the day, she received a call from her brother who advised Ms.

Champion that he was ill and was at the hospital.

                                                  20.

           Before discharging Mr. Evans, his emergency medicine provider ordered Mr. Evans to

quarantine until his test results were returned, which were not expected until several days later.

                                                  21.

           On March 26th or March 27th, Ms. Champion’s supervisor, Michael Fowler (hereinafter,

“Fowler”) asked her several questions about her interactions with her brother. Ms. Champion told

Mr. Fowler that she had spoken to her brother on the day that he got sick, but that she had not been

close to him.




160400001.P01.Complaint                                                                  Page 4 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 5 of 14




                                                22.

       On or about March 30, 2020, Mr. Evans received the results from his test, which confirmed

that he was positive for coronavirus disease.

                                                23.

       Before Ms. Champion went to work, she received a telephone call from Defendant’s

Director of Human Resources, Dawn Simmons (hereinafter, “Simmons”). Ms. Simmons asked

Ms. Champion if she had been at her brother’s workstation on the day that he got sick, which Ms.

Champion denied.

                                                24.

       Ms. Simmons demanded to know whether Ms. Champion had been around her brother,

either at work or otherwise, around the time he became symptomatic. Ms. Champion did not recall

interacting with her brother; so she denied being in close contact and explained that the two did

not live together.

                                                25.

       Ms. Champion also confirmed to Ms. Simmons that Mr. Evans had not visited Ms.

Champion’s office on the day at issue.

                                                26.

       After this conversation, Ms. Champion clocked-in at work and began her shift.

                                                27.

       Later that day, Mr. Fowler approached Ms. Champion and told her that three employees

had reported seeing Ms. Champion and Mr. Evans speaking in the parking lot on March 26th.




160400001.P01.Complaint                                                                Page 5 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 6 of 14




                                                   28.

        At that point, Ms. Champion recalled the brief encounter and explained that she had spoken

to her brother in the parking lot on March 26th.

                                                   29.

        Mr. Fowler told Ms. Champion that the three other employees had reported that Ms.

Champion was in Mr. Evans vehicle, which Ms. Champion denied.

                                                   30.

        Around 5:00 pm on March 26th, Ms. Champion had been sitting in her vehicle at the end

of her shift. Mr. Evans arrived for work around the same time and, upon seeing his sister, he

motioned for Ms. Champion to approach his vehicle. Ms. Champion walked over to Mr. Evans’

truck and had a brief conversation with him about how Defendant had stopped making matching

contributions to the employee retirement plan. This conversation lasted approximately four

minutes or less.

                                                   31.

        Ms. Champion had forgotten about this conversation as it was brief and unremarkable, and

she forgot about it after learning of her brother’s illness, which was far more serious.

                                                   32.

        As soon as Ms. Champion remembered this conversation, she apologize and explained to

Mr. Fowler what had occurred – that she had approached but stood several feet away from Mr.

Evan’s vehicle and that Mr. Evans had remained in his own vehicle during the short conversation.

                                                   33.

        Mr. Fowler immediately sent Ms. Champion home and told her to quarantine for fourteen

days.




160400001.P01.Complaint                                                                    Page 6 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 7 of 14




                                               34.

       As Ms. Champion was leaving, Mr. Fowler treated Ms. Champion as though she were

diseased, and Ms. Champion felt like she had been discarded.

                                               35.

       Meanwhile, Defendant sent home several other employees who had actually worked in

close proximity to Mr. Evans on the March 26th shift. These employees were invited to return to

their position after quarantine and were either allowed to telework or were paid for their time in

quarantine.

                                               36.

       However, Defendant failed to send all employees with closer contacts than Ms. Champion

home. Specifically, Shaquala Harris, an Associate who Defendant knew had worked on the March

26th shift with Mr. Evans, was invited to return immediately to her position and work on-site.

Moreover, Ms. Harris was assigned overtime shifts, which are prized by employees because of the

higher rate of compensation.

                                               37.

       On March 31st, Ms. Champion received a telephone call from HR Director Simmons. Ms.

Simmons erroneously stated that Ms. Champion had said that she had not been around her brother.

When Ms. Champion explained that she had forgotten about her brief conversation in the parking

lot, Ms. Simmons accused Ms. Champion of dishonesty and told Ms. Champion that she could

have infected other employees.




160400001.P01.Complaint                                                                Page 7 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 8 of 14




                                                 38.

       Ms. Simmons suggested that Ms. Champion should have either recalled the conversation

or intentionally lied about her interactions because it was Ms. Champion’s brother who had been

diagnosed with coronavirus disease and with whom she had been accused of interacting.

                                                 39.

       On April 1, 2020, Ms. Simmons called Ms. Champion once again and told Ms. Champion

that she was being terminated from her position.

                                                 40.

       On the same day, Defendant issued a press release about Mr. Evans, advising that all

individuals in close contact had been identified and were self-isolating.

                                                 41.

       The press release also explained that Defendant had relaxed its attendance and sick leave

policies to ease the burden on its associates.

                                                 42.

       Defendant did not conduct an investigation into whether employees who were not related

to Mr. Evans had any close contacts with him on the day he became symptomatic.

                                                 43.

       Defendant did not accuse any employee, who was not related to Mr. Evans, of dishonesty

if they had initially forgotten about an incidental interaction with Mr. Evans on the day at issue.

                                                 44.

       Defendant’s employees, who were not related to Mr. Evans but had close contact with him,

were permitted to work from home or take paid leave while in quarantine.




160400001.P01.Complaint                                                                   Page 8 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 9 of 14




                                               45.

       Defendant’s employees, who were not related to Mr. Evans but had close contact with him,

were not treated as though they were diseased or discarded.

                                               46.

       Some of Defendant’s employees, who were not related to Mr. Evans but had close contact

with him, were not only permitted to work on-site, but were assigned shifts with a higher rate of

pay.

                                               47.

       Although Ms. Champion is related to a person who has been diagnosed with coronavirus

disease, she did not live in the same household as the infected person, she was not caring for the

infected person, she was not within six feet of the infected person, and she had not been in direct

contact with secretions from the infected person for any amount of time.

                                               48.

       As a result, Ms. Champion was not in “close contact” with Mr. Evans around the time that

he was infected with coronavirus disease, as defined by the Centers for Disease Control and

Prevention.

                             Procedural/Administrative Background

                                               49.

       Ms. Champion submitted her Charge of Discrimination to the Equal Employment

Opportunity Commission (hereinafter, “EEOC”) on May 13, 2020, and it was assigned Charge

Number 410-2020-04948.




160400001.P01.Complaint                                                                 Page 9 of 14
         Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 10 of 14




                                                 50.

       The EEOC issued a Dismissal and Notice of Rights dated October 9, 2020. While said

Dismissal indicates that it was mailed to Ms. Champion, she has not received any copy by mail.

Ms. Champion received the Dismissal and Notice of Rights, through counsel, on October 14, 2020.

                                                 51.

       Ms. Champion has exhausted her administrative remedies and she is filing the instant

action within ninety days of her receipt, through counsel, of the EEOC’s issuance of a Dismissal

and Notice of Rights.

                                 COUNT I:
                    DISCRIMINATION BASED ON ASSOCIATION
              IN VIOLATION OF AMERICANS WITH DISABILITIES ACT

                                                 52.

       Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 51, as if the same were set forth herein.

                                                 53.

       The Americans with Disabilities Act prohibits covered entities from “discriminating

against a qualified individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

                                                 54.

       The term “discriminate against a qualified individual on the basis of disability” includes

“excluding or otherwise denying equal jobs or benefits to a qualified individual because of the

known disability of an individual with whom the qualified individual is known to have a

relationship or association.” 42 U.S.C. § 12112(b).




160400001.P01.Complaint                                                                  Page 10 of 14
         Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 11 of 14




                                                 55.

       As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under the Americans with Disabilities Act, respectively. See 42 U.S.C. § 12111.

                                                 56.

       Plaintiff’s brother became symptomatic on March 26, 2020, and was later diagnosed with

coronavirus disease, or COVID-19.

                                                 57.

       Coronavirus disease, or COVID-19, is a physical impairment arising from a contagious

virus. Infection with coronavirus disease causes an individual to develop symptoms that can impact

the respiratory system, immune system, and nervous system, and some people develop acute

respiratory distress syndrome. As a result, infection with coronavirus can substantially limit

several major life activities such as breathing, mobility, performing manual tasks, smelling and

tasting, and the disease makes it difficult to accomplish other activities of daily living.

                                                 58.

       As a result, coronavirus disease, or COVID-19, is considered a disability under the

Americans with Disabilities Act. 42 U.S.C. § 12102(1).

                                                 59.

       Defendant was aware that Plaintiff’s brother had said disability.

                                                 60.

       As alleged herein, Plaintiff was qualified for her position at the time of her termination.

                                                 61.

       Previously, throughout her three-year tenure in her position, Plaintiff’s performance had

been exemplary, and she had not been subject to any discipline.




160400001.P01.Complaint                                                                   Page 11 of 14
          Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 12 of 14




                                                 62.

        At the time of her termination, Plaintiff had not violated any of Defendant’s policies, and

Defendant did not have legitimate cause for Plaintiff’s termination.

                                                 63.

        Defendant terminated Plaintiff from her position on April 1, 2020.

                                                 64.

        At the time of her termination, Defendant was aware that Plaintiff was the sibling of the

individual with a disability and, thus, had a relationship and/or association with the individual with

a disability.

                                                 65.

        Defendant did not conduct an investigation into its employees who were not related to the

person with a disability but were suspected to have possible close contact with said person.

                                                 66.

        Defendant permitted telework or paid leave for its employees who were not related to the

person with a disability but were suspected to have possible close contact with said person.

                                                 67.

        Defendant permitted a return to work after quarantine for employees who were not related

to the person with a disability but were suspected to have possible close contact with said person.

                                                 68.

        Defendant allowed, at least, one employee, who was not related to the person with a

disability but was known by Defendant to have had close contact with said person, to continue

working and even assigned her to a shift with a higher rate of compensation.




160400001.P01.Complaint                                                                  Page 12 of 14
         Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 13 of 14




                                                  69.

        Defendant did not accuse any employee, who was not related to the person with a disability

but had close contact with said person, of being dishonest if they initially forgot about an incidental

interaction with said person with a disability.

                                                  70.

        Defendant did not treat any employee, who was not related to the person with a disability

but had close contact with said person, less favorably or as though they were diseased or discarded.

                                                  71.

        Defendant did not terminate any employee, who was not related to the person with a

disability but had close contact with said person.

                                                  72.

        Defendant treated Plaintiff less favorably and terminated her employment solely because

of Plaintiff’s relationship and association with an individual with a disability.

                                                  73.

        Plaintiff has been injured by Defendant’s discrimination of Plaintiff due to her association

with an individual with a disability, and Plaintiff is entitled to all damages allowed under the

Americans with Disabilities Act, including an award of back pay, reinstatement and/or front pay,

compensatory and punitive damages in the amount of $300,000, and attorney’s fees and costs of

litigation, all in an amount to be proven at trial.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable.




160400001.P01.Complaint                                                                   Page 13 of 14
         Case 5:21-cv-00012-TES Document 1 Filed 01/07/21 Page 14 of 14




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jaquaishala Champion respectfully prays for the following relief:

       1)      That Summons and Process be issued to Defendant Mannington Mills Inc., and that

said Defendant be served as provided by law;

       2)      That this matter be tried before a jury;

       3)      That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count I for discrimination based on association with a person with a disability, and grant Plaintiff

all relief allowable under the Americans With Disabilities Act;

       4)      For such other relief as this Court shall deem just and proper.

       Respectfully submitted, this 7th day of January, 2021.


                                                   __________________________
                                                   KENNETH E. BARTON III
                                                   Georgia Bar No. 301171
                                                   JOHN M. MCCALL
                                                   Georgia Bar No. 778954
                                                   Attorneys for Plaintiff
 COOPER, BARTON & COOPER, LLP
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 jmm@cooperbarton.com




160400001.P01.Complaint                                                                 Page 14 of 14
